Citation Nr: 0327779	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-08 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1958 rating decision, which denied entitlement to 
service connection for pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDING OF FACT

The veteran has failed to demonstrate that there was an error 
of fact or law in the RO's August 1958 rating decision which, 
had it not been made, would have manifestly changed the 
outcome of the decision.  


CONCLUSION OF LAW

The rating decision of August 1958, which denied service 
connection for pes planus, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the August 1958 rating decision, 
which denied service connection for pes planus, was clearly 
and unmistakably erroneous.  Specifically, it is claimed by 
and on behalf of the veteran that the denial of service 
connection for pes planus, based on a finding that it 
preexisted service and was not aggravated therein, 
constituted clear and unmistakable error because of the 
failure of the RO to consider the law and regulations 
pertaining to the presumption of sound condition upon 
enlistment.

Pertinent law and regulations provide that a rating decision 
becomes final if the veteran does not timely perfect an 
appeal of the decision.  38 U.S.C.A. § 7105  (West 2002); 38 
C.F.R. §§ 20.200, 20.302 (2002).  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. 
App. 109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. 
App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  In 
addition, mere disagreement as to how the facts were weighed 
or evaluated does not amount to a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 
Vet. App. at 214; Russell, 3 Vet. App. at 313.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to the governing provisions pertaining to the presumption 
of soundness and aggravation of a disease in service in 
effect in August 1958, the applicable law provided that 
"every person employed in the active military or naval 
service shall be taken to be in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to acceptance and enrollment and was not 
aggravated by such active military or naval service."  See 
38 U.S.C. Chapter 12A, Part I, Vet. Reg. No. 1(b) (1952 & 
Supp. 1958).  Regarding notation at enlistment, only those 
defects, infirmities and disorders actually found as a result 
of examination, are to be considered as noted.  History or 
complaints volunteered by or elicited from the veteran at the 
time of examination do not constitute notations unless 
confirmed by proper notation of the examining officer as a 
result of his examination.  Id.  The current statutory and 
regulatory provisions, pertaining to the presumption of 
soundness are codified at 38 U.S.C.A. § 1111 (West 2002) and 
38 C.F.R. § 3.304(b) (2003).

Following the veteran's May 1958 claim, an August 1958 RO 
decision denied service connection for pes planus conditions.  
Specifically, the RO determined that pes planus was noted 
shortly after the veteran reported for active duty, at which 
time he gave a preservice history of discomfort.  The RO 
further noted that the findings on compensation examination, 
approximately 10 months after discharge, were essentially the 
same as noted in service on September 1955.  Accordingly, the 
RO determined that pes planus preexisted service without 
evidence of aggravation.  That decision appears to be 
consistent with the evidence of record at the time the 
decision was made.

The veteran essentially argues that the RO's reliance upon 
the veteran's in-service statements of preservice discomfort 
of the feet incorrectly led the RO to assume that the 
veteran's pes planus preexisted service.  He asserts that the 
evidence shows that his feet were clinically normal upon 
enlistment and a diagnosis of pes planus was initially 
rendered during his period of service.  Moreover, the veteran 
argues that his statements regarding preservice discomfort of 
the feet are not sufficient to rebut the presumption of 
soundness.  

Although the August 1958 RO decision denied service 
connection for pes planus on the basis that this disorder 
existed prior to the veteran's active duty, the Board 
observes that this rating decision contains no mention of the 
presumption of soundness and the evidentiary requirements for 
rebutting this presumption.  Nevertheless, inasmuch as the RO 
noted the veteran's statements regarding preservice foot 
discomfort expressed to the examiner during the course of 
treatment and weighed this evidence in the context of the 
remaining medical evidence, the Board finds that the rating 
decision reflects consideration of the provisions relating to 
the presumption of sound condition.  Although the Board 
agrees that the August 1958 rating decision noted that the 
veteran's pes planus existed prior to service and failed to 
discuss the presumption of soundness or what the standard to 
rebut it may have been; the Board does not find that, had the 
error not been made, the outcome would have been manifestly 
different.  

The Board finds no clear and unmistakable error in the August 
1958 rating decision.  38 C.F.R. § 3.105(a).  First, the 
veteran does not dispute the evidence of record.  Instead, he 
essentially argues that the RO should have granted service 
connection for pes planus notwithstanding his comments, 
expressed during the course of contemporaneous medical 
treatment, that he had experienced foot discomfort prior to 
enlistment.  This argument is tantamount to no more than 
disagreement with how the facts were weighed or evaluated, 
which does not constitute a claim of clear and unmistakable 
error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 
214; Russell, 3 Vet. App. at 313.  Accordingly, the Board 
concludes that the unappealed rating decisions of August 1958 
was not clearly and unmistakably erroneous in denying service 
connection for pes planus.  The decision was consistent with 
the evidence of record and law at the time that it was 
rendered.  Inasmuch as no clear and unmistakable error exists 
in the August 1958 rating decision, the veteran's allegation 
of the same is not accepted by the Board and the claim is 
denied.  This decision remains final.  

In arriving at this decision, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In Parker v. Principi, 15 Vet. App. 407 (2002), 
the Court, relying on the holding of Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc), held that the duties to 
notify and to assist contained in the VCAA were not 
applicable to CUE claims in prior RO rating decisions.  
Therefore, the Board finds that the recent changes in the law 
brought about by the enactment of the VCAA do not have any 
application or effect on the pending issue.  Accordingly, the 
Board can issue a final decision in this case because all 
notice and duty to assist requirements have been fully 
satisfied.  


ORDER

The August 1958 rating decision, which denied service 
connection for pes planus, did not involved clear and 
unmistakable error and the veteran's appeal is denied.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



